Exhibit Second Quarter Report – 2009 Consolidated Statements of Earnings (Loss) (US dollars in millions, except for share and per share amounts – Unaudited) Three Months Ended June 30 Six Months Ended June 30 Note 2009 2008 2009 2008 Revenues 12 $ 628.6 $ 631.7 $ 1,253.4 1,258.4 Operating expenses 303.5 318.9 562.1 577.4 Depreciation and depletion 12 127.8 119.9 254.1 231.1 Earnings from mine operations 197.3 192.9 437.2 449.9 Corporate administration (1) 35.5 41.4 65.5 66.5 Exploration 6.5 15.3 14.6 27.8 Earnings from operations 12 155.3 136.2 357.1 355.6 Other income (expenses) Interest and other income (expenses) (4.7 ) 9.1 (5.0 ) 18.8 Interest expense and finance fees 5 (b) (24.0 ) (0.6 ) (24.5 ) (6.2 ) Share of income of equity investee - 0.1 - 3.9 Loss on foreign exchange 6 (b) (326.3 ) (91.2 ) (209.6 ) (157.8 ) Gain (loss) on non-hedge derivatives, net 6 (a) 8.7 (0.7 ) 9.7 (32.3 ) Gain (loss) on securities, net 6 (a) 0.1 - 0.4 (1.5 ) Gain on disposition of Silver Wheaton shares - - - 292.5 Dilution gains (loss) - (0.7 ) (0.7 ) 1.4 (346.2 ) (84.0 ) (229.7 ) 118.8 Earnings (loss) before taxes and non-controlling interests (190.9 ) 52.2 127.4 474.4 Income and mining taxes 8 (41.5 ) (61.6 ) (68.6 ) (245.2 ) Non-controlling interests 0.8 0.2 0.5 (8.9 ) Net earnings (loss) $ (231.6 ) $ (9.2 ) $ 59.3 $ 220.3 (1)Stock based compensation expense (non-cash item) included in corporate administration 9 (b) $ 12.4 $ 15.3 $ 21.9 $ 19.7 Net earnings (loss) per share Basic $ (0.32 ) $ (0.01 ) $ 0.08 $ 0.31 Diluted 9 (d) $ (0.32 ) $ (0.01 ) $ 0.08 $ 0.31 Weighted average number of shares outstanding (000’s) 9 (d) Basic 730,539 710,774 730,147 709,740 Diluted 730,539 710,774 736,259 714,479 The accompanying notes form an integral part of these unaudited interim consolidated financial statements GOLDCORP | 46 Second Quarter Report – 2009 Consolidated Balance Sheets (US dollars in millions – Unaudited) Note June 30 2009 December 31 2008 Assets Cash and cash equivalents 11 $ 866.0 $ 262.3 Marketable securities 6 (a) 12.9 10.1 Accounts receivable 212.0 178.6 Income and mining taxes receivable 35.2 15.6 Future income and mining taxes 4.6 3.3 Inventories and stockpiled ore 285.9 226.2 Other 82.5 66.2 Current assets 1,499.1 762.3 Mining interests 4 17,560.6 17,062.5 Deposits on mining interest expenditures 176.3 229.3 Goodwill 761.8 761.8 Stockpiled ore 89.6 92.6 Investments 6 (a) 198.3 71.9 Other 23.8 28.4 $ 20,309.5 $ 19,008.8 Liabilities Accounts payable and accrued liabilities $ 330.5 $ 294.0 Income and mining taxes payable 200.9 - Future income and mining taxes 39.4 181.5 Current portion of long-term debt 5 12.5 - Current liabilities 583.3 475.5 Income and mining taxes payable 10.4 28.0 Future income and mining taxes 3,444.3 3,203.9 Long-term debt 5 705.4 5.3 Reclamation and closure cost obligations 275.2 273.1 Other 24.2 12.7 5,042.8 3,998.5 Non-controlling interests 50.3 51.2 Shareholders’ Equity Common shares, share purchase warrants, stock options and convertible senior notes 9 12,836.5 12,625.2 Retained earnings 2,230.5 2,237.0 Accumulated other comprehensive income 10 149.4 96.9 2,379.9 2,333.9 15,216.4 14,959.1 $ 20,309.5 19,008.8 Commitments (note 6(b)) The accompanying notes form an integral part of these unaudited interim consolidated financial statements GOLDCORP | 47 Second Quarter Report – 2009 Consolidated Statements of Cash Flows (US dollars in millions – Unaudited) Three Months Ended June 30 Six Months Ended June 30 Note 2009 2008 2009 2008 Operating Activities Net earnings (loss) $ (231.6 ) $ (9.2 ) $ 59.3 $ 220.3 Reclamation expenditures (6.5 ) (5.3 ) (10.7 ) (8.5 ) Items not affecting cash Depreciation and depletion 127.8 119.9 254.1 231.1 Accretion on convertible senior notes 5 (b) 2.0 - 2.0 - Stock based compensation expense 9 (b) 12.4 15.3 21.9 19.7 Share of income of equity investee - (0.1 ) - (3.9 ) Unrealized loss (gain) on non-hedge derivatives 6 (a) (5.9 ) (9.8 ) (6.8 ) 13.7 Loss (gain) on securities, net 6 (a) (0.1 ) 0.1 (0.4 ) 1.0 Gain on disposition of Silver Wheaton shares - - - (292.5 ) Dilution loss (gain) - 0.7 0.7 (1.4 ) Future income and mining taxes 8 37.7 17.8 7.5 126.4 Non-controlling interests (0.8 ) (0.2 ) (0.5 ) 8.9 Transaction costs on convertible senior notes expensed 5 (b) 18.6 - 18.6 - Unrealized loss on foreign exchange and other 6 (b) 323.0 97.1 205.8 150.6 Change in non-cash working capital 11 (12.9 ) (41.6 ) 10.3 (64.4 ) Cash provided by operating activities 263.7 184.7 561.8 401.0 Investing Activities Expenditures on mining interests 12 (260.0 ) (252.9 ) (520.2 ) (447.6 ) Deposits on mining interest expenditures 12 (91.4 ) (50.3 ) (185.6 ) (174.7 ) Proceeds from disposition of Silver Wheaton shares, less cash - - - 1,505.1 Purchase of securities 6 (a) (46.2 ) - (67.7 ) - Other 1.3 (3.1 ) 1.6 (3.6 ) Cash provided by (used in) investing activities (396.3 ) (306.3 ) (771.9 ) 879.2 Financing Activities Debt borrowings 5 1,125.1 - 1,329.1 - Debt repayments 5 (355.0 ) - (460.0 ) (645.0 ) Transaction costs on convertible senior notes 5 (b) (22.8 ) - (22.8 ) - Common shares issued, net 21.8 39.4 32.2 79.8 Dividends paid to common shareholders (32.9 ) (32.0 ) (65.8 ) (63.9 ) Cash provided by (used in) financing activities 736.2 7.4 812.7 (629.1 ) Effect of exchange rate changes on cash and cash equivalents 1.6 6.1 1.1 (1.1 ) Increase (decrease) in cash and cash equivalents 605.2 (108.1 ) 603.7 650.0 Cash and cash equivalents, beginning of period 260.8 1,268.9 262.3 510.8 Cash and cash equivalents, end of period $ 866.0 $ 1,160.8 $ 866.0 $ 1,160.8 Supplemental cash flow information (note The accompanying notes form an integral part of these unaudited interim consolidated financial statements GOLDCORP | 48 Second Quarter Report – 2009 Consolidated Statements of Shareholders’ Equity (US dollars in millions, shares in thousands – Unaudited) Common Shares Shares Amount Share Purchase Warrants Stock Options and Restricted Share Units Convertible Senior Notes Retained Earnings AccumulatedOther Comprehensive Income Total At January 1, 2008 708,351 $ 11,772.8 $ 42.0 $ 115.6 $ - $ 890.1 $ 158.1 $ 12,978.6 Stock options exercised and restricted share units issued and vested 5,667 152.2 - (48.4 ) - - - 103.8 Fair value of stock options and restricted share units issued and vested - - - 40.4 - - - 40.4 Shares, options and warrants issued in connection with the acquisition of Gold Eagle 15,582 536.6 8.0 6.0 - - - 550.6 Dividends declared - (128.7 ) - (128.7 ) Net earnings - 1,475.6 - 1,475.6 Other comprehensive loss - (61.2 ) (61.2 ) At December 31, 2008 729,600 12,461.6 50.0 113.6 - 2,237.0 96.9 14,959.1 Stock options exercised and restricted share units issued and vested (note 9(b)) 1,827 53.8 - (21.6 ) - - - 32.2 Fair value of stock options and restricted share units issued and vested (note 9(b)) - - - 24.2 - - - 24.2 Convertible senior notes issued, net of issue costs (note 5(b)) - 154.9 - - 154.9 Dividends declared - (65.8 ) - (65.8 ) Net earnings - 59.3 - 59.3 Other comprehensive income - 52.5 52.5 At June 30, 2009 731,427 $ 12,515.4 $ 50.0 $ 116.2 $ 154.9 $ 2,230.5 $ 149.4 $ 15,216.4 Shareholders’ equity (note 9) Accumulated other comprehensive income (note 10) The accompanying notes form an integral part of these unaudited interim consolidated financial statements GOLDCORP | 49 Second Quarter Report – 2009 Consolidated Statements of Comprehensive Income (Loss) (US dollars in millions – Unaudited) Three Months Ended June 30 Six Months Ended June 30 2009 2008 2009 2008 Net earnings (loss) $ (231.6 ) $ (9.2 ) $ 59.3 $ 220.3 Other comprehensive income (loss): Gain on available-for-sale securities, net of tax expense of $2.6 million three months ended; $8.6 million six months ended (2008– $2.4 million three months ended; $9.3 million six months ended)(note 6(a)) 25.7 5.9 52.5 0.7 Adjustment arising from disposition of Silver Wheaton shares - - - (17.7 ) Non-controlling interests - - - (1.3 ) Other comprehensive income (loss) 25.7 5.9 52.5 (18.3 ) Comprehensive income (loss) $ (205.9 ) $ (3.3 ) $ 111.8 $ 202.0 The accompanying notes form an integral part of these unaudited interim consolidated financial statements GOLDCORP | 50 Second Quarter Report – 2009 (in United States dollars, tabular amounts in millions, except where noted – Unaudited) Notes to the Consolidated Financial Statements Three and Six Months Ended June 30, 2009 1. DESCRIPTION OF BUSINESS AND NATURE OF OPERATIONS Goldcorp Inc (“Goldcorp” or “the Company”) is a gold producer engaged in gold mining and related activities including exploration, extraction, processing and reclamation. The Company’s producing mining properties are comprised of the Red Lake, Porcupine and Musselwhite gold mines in Canada, the Alumbrera gold/copper mine (37.5% interest) in Argentina, the El Sauzal, Los Filos and San Dimas gold/silver mines in Mexico, the Marlin gold/silver mine in Guatemala, and the Marigold (66.7% interest) and Wharf gold mines in the United States. Significant development projects include the Peñasquito gold/silver/zinc/lead project in Mexico; the Cochenour, Éléonore and Hollinger gold projects in Canada; the Cerro Blanco gold/silver project in Guatemala and the Pueblo Viejo gold/silver/copper project (40% interest) in the Dominican Republic. At June 30, 2009 Goldcorp also owned a 66% interest in Terrane Metals Corp (“Terrane”), a publicly traded company engaged in the development of the Mt. Milligan gold-copper project in Canada. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These unaudited interim consolidated financial statements have been prepared by the Company in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). The preparation of financial data is based on accounting policies and practices consistent with those used in the preparation of the Company’s audited annual consolidated financial statements for the year ended December 31, 2008, except as described in note 3. The accompanying unaudited interim consolidated financial statements should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended December 31, 2008, as they do not contain all disclosures required by Canadian GAAP for annual financial statements. In the opinion of management, all adjustments necessary to present fairly the financial position of the Company as at June 30, 2009 and results of its operations and cash flows for all periods presented have been made. The interim results are not necessarily indicative of results for a full year. Basis of presentation and principles of consolidation These unaudited interim consolidated financial statements include the accounts of the Company and all of its subsidiaries. The principal mining properties of Goldcorp and their geographic locations at June 30, 2009, are listed below: Mining properties Location Ownership interest Status Operations and development projects owned Red Lake Gold Mines (“Red Lake”) Canada 100% Consolidated Red Lake and Campbell complexes, and Cochenour gold project Porcupine Mines (“Porcupine”) Canada 100% Consolidated Porcupine mines and Hollinger gold project Musselwhite Mine (“Musselwhite”) Canada 100% Consolidated Musselwhite mine Les Mines Opinaca Ltée (“Éléonore”) Canada 100% Consolidated Éléonore gold project Terrane Metals Corp. (“Terrane”) Canada 66% Consolidated Mt Milligan and certain other Canadian exploration interests Wharf Gold Mine (“Wharf”) United States 100% Consolidated Wharf mine Marigold Mining Company (“Marigold”) United States 66.7% Proportionately consolidated Marigold mine, unincorporated joint venture San Dimas Mine (“San Dimas”) Mexico 100% Consolidated San Dimas mine Los Filos Mines (“Los Filos”) Mexico 100% Consolidated, except for El Limón which is accounted for by the equity method Los Filos mines and El Limón gold project Minas de la Alta Pimeria SA de CV (“El Sauzal”) Mexico 100% Consolidated El Sauzal mine Minera Peñasquito SA de CV (“Peñasquito”) Mexico 100% Consolidated Peñasquito gold/silver/zinc/lead project GOLDCORP | 51 Second Quarter Report – 2009 (in United States dollars, tabular amounts in millions, except where noted – Unaudited) Mining properties Location Ownership interest Status Operations and development projects owned Minera Alumbrera Ltd (“Alumbrera”) Argentina 37.5% Proportionately consolidated Alumbrera mine, incorporated joint venture Montana Exploradora de Guatemala SA (“Marlin”) Guatemala 100% Consolidated Marlin mine Entre Mares de Guatemala SA (“Cerro Blanco”) Guatemala 100% Consolidated Cerro Blanco gold/silver project Minerales Entre Mares de Honduras SA (“San Martin”) Honduras 100% Consolidated San Martin mine (in reclamation) Pueblo Viejo Dominicana Corporation (“Pueblo Viejo”) Dominican Republic 40% Equity investment Pueblo Viejo gold/silver/copper project All intercompany transactions and balances have been eliminated. 3. CHANGES IN ACCOUNTING POLICIES Accounting policies implemented effective January 1, 2009 On January 1, 2009, the Company adopted the Handbook Section 3064 - Goodwill and Intangible Assets (“Section 3064”), which replaces CICA Handbook Sections 3062 - Goodwill and Other Intangible Assets (“Section 3062”) and 3450 - Research and Development Costs.Various changes have been made to other sections of the CICA Handbook for consistency purposes. Section 3064 establishes standards for the recognition, measurement, presentation and disclosure of goodwill subsequent to its initial recognition and of intangible assets. Standards concerning goodwill are unchanged from the standards included in Section 3062. The adoption of Section 3064 did not result in a material impact on the Company’s consolidated financial statements. In
